Field, J.
The contract of the defendant was to transport the goods by steamship from Boston to its wharf at Norfolk, Virginia, and there deliver them to the order of the plaintiffs, if they were called for by them, and if they paid the freight and charges thereon. The marks on the margin of the bill of lading of “ Windsor, N. C., Care Agent, Portsmouth, Va.,” as well as the directions written across the bill to “Notify M. E. Skirven, Windsor, N. C.,” indicated the intention of the plaintiffs that the goods were to be sent from Norfolk to Windsor; but they *319did not indicate that the goods were to be delivered at Windsor to any person who did not have an order from the plaintiffs to receive them. The defendant made no contract to forward the goods beyond Norfolk, unless such a contract is to be implied from these marks and directions. As the contract is express that the goods shall be delivered at Norfolk to the order of the plaintiffs, a contract on the part of the defendant to forward the goods beyond Norfolk cannot be implied from marks and directions which indicate that Windsor was intended by the plaintiffs to be the ultimate destination of the goods. But if these marks and directions could be held to give authority to the defendant to send the goods forward by the usual route to Windsor, and if the defendant undertook to do this, it should have forwarded them with proper instructions. Although Skirven was to be notified of the arrival of the goods, yet it is plain from the contract of the defendant that the' goods were ultimately to be delivered to the plaintiffs or their order, and the neglect of the defendant to give this instruction to the carrier to whom it delivered the goods at Norfolk for transportation to Windsor, was a breach of the duty which it assumed when it forwarded the goods. The plaintiffs have lost the value of the goods by the breach of the contract, or of this duty, by the defendant.
We infer from the exceptions that the facts therein recited were undisputed; if so, the instructions were correct. Northern Railroad v. Fitchburg Railroad, 6 Allen, 254. Claflin v. Boston & Lowell Railroad, 7 Allen, 341. Darling v. Boston & Worcester Railroad, 11 Allen, 295. Hall v. Boston & Worcester Railroad, 14 Allen, 439. Libby v. Ingalls, 124 Mass. 503. Forbes v. Boston Lowell Railroad, 133 Mass. 154. Johnson v. New York Central Railroad, 33 N. Y. 610. Little Miami Railroad v. Washburn, 22 Ohio St. 324. Exceptions overruled.